Title: To George Washington from Henry Clinton, 2 February 1781
From: Clinton, Henry
To: Washington, George


                        
                            Sir,
                            N. York, February 2d 1781.
                        
                        I have received Your Letter of the 25th Ultimo, and have communicated to Major Genl Phillips that part of it
                            which relates to him.
                        With respect to the admitting Mr John Franklin to reside here as Agent, I am to inform you, Sir, that his
                            Conduct was so very exceptionable, when he lived in this City before, that the Commandant found it requisite to remove him
                            and his Family, without the Lines.
                        The Naval Prisoners being entirely under the direction of the Officer Commanding The King’s Ships on this
                            Station, I took the earliest opportunity of transmitting Your Letter to Vice Admiral Arbuthnot, through the Naval Officer
                            Commanding at New York, and I am persuaded His Excellency will immediately direct the grievances complained of to be
                            redressed, if, upon Enquiry, they are found to exist. I am Sir Your humble Servant
                        
                            H. Clinton
                        
                    